
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1250
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2010
			Ms. Lee of California
			 (for herself, Mr. Towns,
			 Mr. Grijalva,
			 Ms. Richardson,
			 Ms. Kilroy, and
			 Mr. Ryan of Ohio) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of
		  National STD Awareness Month.
	
	
		Whereas sexually transmitted infections (STIs) (also known
			 as sexually transmitted diseases, or STDs) are a major public health challenge
			 that pose a significant burden in the United States both in economic and human
			 terms;
		Whereas the United States has the highest rate of STIs in
			 the industrialized world, with an estimated 19,000,000 new cases occurring each
			 year, and almost half of those infections occurring in young people between the
			 ages of 15 to 24;
		Whereas all people in the United States have an interest
			 in STIs because every community is impacted and everyone pays for the cost of
			 these infections, either directly or indirectly;
		Whereas, according to the Centers for Disease Control and
			 Prevention (CDC), STIs impose a tremendous economic burden on the United
			 States, with direct medical costs as high as $15,900,000 per year;
		Whereas, in 2008, the CDC estimated that 1 in 4 young
			 women between the ages of 14 and 19 in the United States, or 3,200,000 teenage
			 girls, and nearly 1 in 2 African-American young women are infected with at
			 least one of the most common sexually transmitted infections, which are human
			 papillomavirus (HPV), chlamydia, herpes simplex virus, and
			 trichomoniasis;
		Whereas, in 2010, CDC data indicated that 1 in 6 Americans
			 between the ages of 14 and 49 years old were infected with the Herpes Simplex
			 virus Type 2, a lifelong and incurable infection, and that African-American
			 women 14–49 years old were the most affected group, with a prevalence rate of
			 48 percent;
		Whereas poverty and lack of access to quality health care
			 exacerbate the rate of infection with the human immunodeficiency virus (HIV)
			 and other STIs;
		Whereas men who have sex with men (MSM) continue to be
			 disproportionately impacted by STIs, accounting for 63 percent of all syphilis
			 cases in 2008 as compared to only 4 percent of such cases in 2000;
		Whereas racial disparities in rates of STIs are among the
			 worst health disparities in the Nation for any health condition;
		Whereas most STIs have been associated with increased risk
			 of HIV transmission and are likely contributing to the ongoing HIV epidemic in
			 the United States;
		Whereas the CDC also reports that the two most common STIs
			 among young women are HPV, with 18 percent infected, and chlamydia, with 4
			 percent infected;
		Whereas the long-term health effects of these STIs are
			 especially severe for women and include infertility and cervical cancer;
		Whereas vaccination, screening, and early treatment can
			 prevent some of the most devastating effects of STIs;
		Whereas high STI infection rates in the United States
			 demonstrate the need for better ways to reach those most at risk of
			 infection;
		Whereas the CDC recommends annual chlamydia screenings for
			 sexually active women 25 years of age and younger;
		Whereas the CDC also recommends HPV vaccination for girls
			 and women between the ages of 11 and 26 who have not been vaccinated, or who
			 have not completed the full series of shots;
		Whereas the CDC recommends screening for HIV, syphilis,
			 chlamydia, and gonorrhea at least once a year for MSM who are not in a
			 long-term, mutually monogamous relationship;
		Whereas chlamydia can lead to pelvic inflammatory disease,
			 chronic pelvic pain, infertility, and tubular pregnancies, which can affect a
			 woman's health and well-being throughout her lifetime;
		Whereas STIs can be transmitted from infected mothers to
			 infants during childbirth and can cause severe health consequences in these
			 infants;
		Whereas STIs often cause social stigma and may have a
			 serious psychological impact among those who are infected;
		Whereas programs that provide comprehensive and medically
			 accurate health information and screening and treatment services can help
			 people protect themselves against STIs, including through a variety of Federal
			 programs such as Title X of the Public Health Service Act and the CDC’s STD
			 prevention program;
		Whereas school-based STI screening programs have been
			 highly successful where implemented and are effective at preventing the spread
			 of STIs among adolescents;
		Whereas the sexual and reproductive health needs of men
			 must be more thoroughly recognized and better addressed by the public health
			 and medical provider community in order to more effectively combat the spread
			 of STIs;
		Whereas STD programs in State and local health departments
			 that are funded through the CDC’s Division of STD Prevention are the Nation’s
			 frontline defense against the spread of STIs;
		Whereas STI screening, vaccination, and other prevention
			 strategies for sexually active women should be among the highest public health
			 priorities; and
		Whereas the CDC observes April as “National STD Awareness
			 Month”: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of “National
			 STD Awareness Month”;
			(2)encourages the
			 Federal Government, States, localities, and nonprofit organizations to observe
			 the month with appropriate programs and activities, with the goal of increasing
			 public knowledge of the risks of sexually transmitted infections (STIs) and
			 protecting people of all ages;
			(3)recognizes the
			 human toll of STIs and the importance of making the prevention, diagnosis, and
			 treatment of STIs an urgent public health priority; and
			(4)calls on all
			 people in the United States to learn about STIs and the prevention approaches
			 recommended for them and encourages all sexually active individuals to get
			 tested for STIs and to seek appropriate care if they are infected.
			
